Title: Abigail Adams to John Adams, 10 November 1794
From: Adams, Abigail
To: Adams, John


          
            
              my dearest Friend
              Quincy Novbr 7 10th 1794
            
            I hope you are agreably lodgd and that your Company will be to your mind. I rejoice in the ReElection of mr Ames, and mr Smith of Carolina. tis Said mr Freeman is chosen for Barnstable a clasmate of our Son JQA, a Lawyer, a worthy Sensible Man as I have heard. for this district mr Reed I hear is chosen. I do not however approve of Clergymen becomeing politicians. you may mak a Chaplin of him. I hear however that he is an ingenious Sensible Man. mr Dexter tis thought is not yet chosen, oweing to their being several persons voted for. a large number of votes for mr Gerry who did not wish to be considerd as a candidate and whose influence will be given to mr Dexter should a second vote be necessary.
            I have read mr Munroe speach in the National assembly!!! Charmed with the stability of their counsels! what a consience. the

Translater may be in fault. every minister could not have made Such a speach.
            You wish to know how the Business proceeds— Savil Nightingal & Bracket have been constantly carting sea weed. they have brought sufficient to compleatly cover the orchard. it is not yet all spread oweing, to the potato which has taken of Some of the Hands, and will take they tell me, two days more to compleat. I inclose you a journal of the Buisness of every day since you left me. I set out tomorrow for Haverhill, leaving the weeks buisness agreed upon with Shaw. I hope to return on fryday, and by saturdays post to hear from you. do not let Brisler omit my flower. it has risen here to 52 shillings Remember me to all inquiring Friends Thomas thought mr Brisler had best send round his Bed & what things he left. I forgot to mention it to him. he will judge whether it is best to send them now or in the Spring
            Your ever affectionate
            
              A Adams
            
            
              julia has scarcly got upon the settee since you went away She however retains her affection for the Bed—
            
          
          
            ENCLOSURE
            Shaw at this place I call N1. Shaw at the other No2
            october 30. Shaw No 1 & 2 carting Sea weed. Joy getting wood Trask Hayden & Minos the No leged Negro diging potatoes Arnold & Bass spreading sea weed Copland absent. Statson in the Garden—
            31 Shaw No1 Bass Arnold joy Minos at the Beach medow diging potatoes very small & slow work— driven of at 12 oclok by a heavy Rain. Spread sea weed in the afternoon shaw No 2 at home getting wood for himself & making a pigs trough Stutson in garden
            Novbr 1 All Hands at the Beach medow. left only half a dozen Bushel
            2d. sunday—
            3d Shaw No1 No 2 joy and Copland splitting Hills Arnold & Bass spreading sea weed, a drisly wet day—
            4th Shaw No 1 & 2—Copland Arnold Bass joy & Minos diging potatoes at shaws place
            5 all Hands at potatoes stutson Garden
            6 ditto—
            7th shaw & Howard killing creatures Bass & Arnold employd all

day in bringing round the Scow— Copland Minos shaw No2 & joy at potatoes
            8 shaw No1 & Bass loading the Scow & carting up sea weed joy Shaw No 2 Arnold Copland Minos diging potatoes
            9th sunday—
            10th shaw & Bass loading the Scow & carting up sea weed shaw No2 plowing captain Beals joy Copland Arnold potatoes
          
        